I respectfully dissent. I agree with the courts in other jurisdictions which have decided this issue that in professional liability policies similar to St. Paul's, the date of the negligent act, error or omission is the insuring event and not the date of damage. See, e.g., Arant v. Signal Ins. Co. (1977),67 Cal.App.3d 514, 136 Cal.Rptr. 689; Passanante v. Yormark
(1975), 138 N.J. Super. 233, 350 A.2d 497. It is undisputed that the negligent performance of professional services arose during the spring and summer of 1973 during St. Paul's coverage and not during American's coverage. St. Paul's policy provides that it will be liable for all damages arising out of those negligent professional services and I would so hold even though not all potential plaintiffs were then identifiable. Had the law firm issued the offering circular (admittedly malpractice) and done nothing further, I believe those plaintiffs who put up their money after the expiration of St. Paul's policy should still have recovered from St. Paul for the malpractice which took place during St. Paul's policy period.